UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6513



MARVIN L. SMITH,

                                            Plaintiff - Appellant,

          versus


CHARLESTON POLICE DEPARTMENT; CIVIL SERVICE
COMMISSIONER FOR CHARLESTON POLICE DEPARTMENT,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Joseph Robert Goodwin, Dis-
trict Judge. (CA-00-13-2)


Submitted:   May 17, 2001                   Decided:   May 29, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marvin L. Smith, Appellant Pro Se. Gary Edward Pullin, Theresa
Marlene Kirk, PULLIN, KNOPF, FOWLER & FLANAGAN, Charleston, West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marvin L. Smith seeks to appeal the district court’s order

dismissing his civil action filed under 42 U.S.C.A. § 1983 (West

Supp. 2000).     We dismiss the appeal for lack of jurisdiction be-

cause Appellant’s notice of appeal was not timely filed.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).      This appeal period is “mandatory and

jurisdictional.”     Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

     The district court’s order was entered on the docket on June

21, 2000.     Smith’s notice of appeal was filed on March 28, 2001.

Because Smith failed to file a timely notice of appeal or obtain an

extension or reopening of the appeal period, we dismiss the appeal.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                           DISMISSED




                                  2